Citation Nr: 1117040	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  10-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a psychiatric disability, including post-traumatic stress disorder, other than panic disorder without agoraphobia.   

2.  Entitlement to an effective date earlier than September 23, 2009 for the grant of service connection for panic disorder without agoraphobia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 2001 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By rating decision dated in November 2007 service connection for PTSD was denied.  The Veteran filed a timely notice of disagreement in June 2008 and a statement of the case (SOC) was issued in February 2010.  In the February 2010 SOC the RO granted service connection for a panic disorder without agoraphobia with an evaluation of 30 percent effective from September 23, 2009.  As noted, in March 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The issue of entitlement to an effective date earlier than September 23, 2009 for the grant of service connection for panic disorder without agoraphobia is remanded to the RO via the Appeals Management Center in Washington, DC, and addressed in the Remand section of this decision.  VA will notify you if further action is required on your part. 


FINDING OF FACT

2.	On March 4, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the denial of service connection for a psychiatric disability, including post-traumatic stress disorder, other than panic disorder without agoraphobia is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2003).  The RO granted service connection for a panic disorder without agoraphobia in the February 2010 SOC.  The Veteran had filed a claim of service connection for post-traumatic stress disorder.   This was considered a partial grant of the benefit sought on appeal.  The Veteran submitted a VA Form-9 and indicated she wanted to appeal all of the issues listed on the statement of the case.  Since a panic disorder without agoraphobia was the only psychiatric disability granted and service connection was the only issue listed on the statement of the case, this is construed as an appeal of the failure to grant service connection for disability other than panic disorder.   However, at the March 4, 2011 Board hearing, it was clarified that the grant of service connection for panic disorder was a complete grant of the benefit sought as far as the appellant was concerned and she was not pursuing a claim of service connection for psychiatric disability other than panic disorder. 

The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal seeking service connection for a psychiatric disability, including post-traumatic stress disorder, other than panic disorder without agoraphobia is dismissed.


REMAND

The February 2010 SOC granted entitlement to service connection for panic disorder without agoraphobia (claimed as PTSD), and assigned a 30 percent disability rating, effective September 23, 2009.  The RO considered the award a partial grant of the benefit sought on appeal because the effective date was not the date the Veteran filed the claim.  The law and regulations regarding earlier effective dates were included in the statement of the case and there was a discussion of the proper effective date assigned, though the issued was not listed on the statement of the case.  

Testimony by the appellant suggests that Vet Center records may reflect the presence of pertinent disability some time prior to September 2009.  The RO attempted to obtain treatment records on the Veteran's behalf from the Mesa Vet Center.  A counselor at the Vet Center provided the RO with a summarization of the Veteran's treatment and refused to provide the actual treatment records.  As Vet Center treatment records are considered federal records, the RO should again attempt to obtain the relevant records.  As for federal records, 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request and associate with the claims folder the Veteran's treatment records from the Mesa Vet Center for the period from August 2007 to present.  The results of such request, whether successful or unsuccessful, should be documented in the claims folder, and the Veteran informed of any negative results.  If the records are not obtainable the RO should render a specific finding that further efforts to obtain such records would be futile. 

2.  After ensuring that the requested actions are completed, the RO or AMC should readjudicate the claim on appeal.  The re-adjudication should include consideration of all evidence of record.  If the benefit sought is not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



